Colden, J.
Motion by plaintiff for a temporary injunction restraining the defendants from selling products manufactured by the plaintiff below the minimum retail resale price established for such products.
Defendants do not deny that they have sold plaintiff’s products below the “ fair trade price.” Their opposition to this motion is based on the fact that the plaintiff obtained evidence of these sales by sending persons in its employ to purchase them at defendants ’ store and that said persons were not licensed private detectives. Even if plaintiff’s employees do not come within the exception of section 83 of the General Business Law, such evidence is nevertheless admissible (Oneida, Ltd., v. National Silver Co., 25 N. Y. S. 2d 271) and conclusively shows the necessity for an injunction to restrain defendants from continuing their practice of selling below the fixed retail price. The motion is accordingly granted. Defendants may, if they wish, have an early trial and such a provision may be incorporated in the order hereon.
The brief submitted by the Associated Licensed Detectives of New York State, Inc., as amicus curiae, has been considered by the court.
Submit order.